OPINION OF THE COURT
SCUDDER, J.
The issue before us in this case of first impression is whether defendant, the biological mother of an adopted child, charged with, inter alia, kidnapping in the second degree (Penal Law § 135.20), is a relative of that child pursuant to Penal Law § 135.00 (3) and therefore entitled to the affirmative defense set forth in Penal Law § 135.30. We conclude that defendant is not a relative of the child within the meaning of Penal Law § 135.00 (3) and § 135.30 and thus that County Court erred in determining that the Grand Jury proceedings were defective because the prosecutor failed to instruct the Grand Jury on that affirmative defense.
Pursuant to an order of adoption signed November 4, 1996, defendant’s biological child was adopted by a couple, with defendant’s consent. On June 9, 1998, defendant and codefen-dant, her boyfriend, allegedly drove into the adoptive couple’s yard and abducted the child, who was playing there. The child’s adoptive mother pulled the car window out of the driver’s door in an attempt to prevent the child from being taken. Although defendant was in the car, the child’s adoptive mother did not recognize her because defendant was dressed in a disguise. Approximately 30 minutes later, the child was either released or escaped and telephoned his adoptive mother. Defendant and her boyfriend apparently intended to take the child to Texas and were believed to be in Texas at the time the case was submitted to the Grand Jury.
Penal Law § 135.30 provides that, “[i]n any prosecution for kidnapping, it is an affirmative defense that (a) the defendant was a relative of the person abducted, and (b) his [or her] sole purpose was to assume control of such person.” Defendant contends that, as the biological mother of the child, she was a relative of the child within the meaning of Penal Law § 135.00 (3) and § 135.30. We disagree. We reject defendant’s contention that the term “parent” is ambiguous (see, Penal Law § 135.00 [3]; § 135.30) and that, pursuant to the rule of lenity (see, Matter of Kimberly H., 196 AD2d 192, 195; People v Jackson, 106 AD2d 93, 96), we should adopt the construction of the term “parent” more favorable to defendant. Pursuant to Domestic Relations Law § 114 (1), “the judge or surrogate shall make an order approving the adoption and directing that the adoptive child shall thenceforth be regarded and treated in all respects *14as the child of the adoptive parents”. Thus, because the adoptive parents are the parents of the child by operation of law, we conclude that the term “parent” is not ambiguous.
It may be, as the dissent asserts, that defendant was favorably disposed toward the child because she is his biological mother. However, her feelings for the child are not determinative. The affirmative defense was “designed to treat more leniently the tragic taking of a child by a relative, often a parent, because of a ‘custody battle’ ” (Donnino, Practice Commentary, McKinney’s Cons Laws of NY, Book 39, Penal Law art 135, at 498). Penal Law § 135.30 was intended to provide an affirmative defense to a person with at least potential legal rights to, and certainly a legal relationship with, the abducted child. The statute is stretched beyond the limits of its intent if we accept the view that a biological parent, with no legal rights or responsibilities with respect to the child, is entitled to the benefit of the affirmative defense. The court therefore erred in determining that the prosecutor was required to instruct the Grand Jury on the affirmative defense set forth in Penal Law § 135.30 and in dismissing count one of the indictment, which charged defendant with kidnapping in the second degree. Accordingly, the order should be reversed, the motion denied, count one of the indictment reinstated and the matter remitted to Erie County Court for further proceedings on the indictment.